[J-16-2014]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               No. 45 MAP 2012
                              :
             Appellant        :               Appeal from the Order of Superior Court at
                              :               No. 1669 MDA 2010, Dated September 16,
                              :               2011, Reversing the Judgment of Sentence
                              :               of the Cumberland County Court of
          v.                  :               Common Pleas, Criminal Division, at No.
                              :               CP-21-CR-2876-2009, Dated July 20,
                              :               2010, and Remanding
                              :
AMY N. KOCH,                  :
                              :               ARGUED: October 16, 2012
             Appellee         :               RE-SUBMITTED: February 19, 2014



                                        ORDER


PER CURIAM                                             DECIDED: December 30, 2014
      AND NOW, this 30th day of December, 2014, the Court being evenly divided, the

Order of the Superior Court is AFFIRMED.


       Mr. Chief Justice Castille files an opinion in support of affirmance in which Mr.
Justice Baer and Madame Justice Todd join.

      Mr. Justice Saylor files an opinion in support of reversal.

      Mr. Justice Eakin files an opinion in support of reversal in which Mr. Justice
Stevens joins.